Exhibit 10.6

 

Long-Term Incentive Performance Award

Amendment

Effective January 1, 2005

 

Pursuant to the authority delegated by resolution of the Board of Directors
dated September 23, 2005, the award agreements for the Long-Term Incentive
Performance Award for the 2001-2003, 2002-2004, 2003-2005 and 2004-2006 cycles
are amended as follows:

 

1. Section 8 is amended to read as follows:

 

Section 8. Amendment and Termination. As provided in Section 9 of the Plan, the
Board of Directors may at any time amend, suspend or discontinue the Plan and
the Subcommittee may at any time amend this Award Agreement. Notwithstanding the
foregoing, no such action by the Board of Directors or the Subcommittee shall
amend Sections 1, 2, or 3 in a manner adverse to you or reduce the amount
payable hereunder in a material manner without your written consent. For this
purpose, a change in the amount payable hereunder that occurs solely by reason
of a change in the date or form of payment shall in no case be treated as a
reduction prohibited by this Section 8. Thus, for example, if an amount payable
by reason of Section 7.2 is delayed by an amendment to this Award Agreement and
the amount payable is reduced solely by reason of a corresponding delay in the
date of valuation of a share of the Corporation’s common stock, such a change
shall not be treated as a reduction prohibited by this Section 8. This Section 8
shall be construed and applied so as to permit the Subcommittee to amend this
Award Agreement at any time in any manner reasonably necessary or appropriate in
order to comply with the requirements of Code section 409A, including amendments
regarding the timing and form of payments hereunder.

 

2. A new Section 12 is added to read as follows:

 

Section 12. Compliance with Section 409A of the Internal Revenue Code.

 

12.1. General Rule. Notwithstanding any other provision of this Award Agreement
to the contrary, to the extent that this Award Agreement constitutes a
nonqualified deferred compensation plan to which Code section 409A applies,
payments under this Award Agreement shall be made at a time and in a manner that
satisfies the requirements of Code section 409A. For this purpose, guidance
issued by the Internal Revenue Service shall be applicable in determining the
terms of such requirements. No payments shall be made in the event of Disability
or Change of Control unless such event satisfies the definition of those events
under Code section 409A.



--------------------------------------------------------------------------------

12.2 Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 12.1, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, compounded monthly, at a rate
equivalent to the then published rate for computing the present value of future
benefits at the time cost is assignable under Cost Accounting Standard 415,
Deferred Compensation, as determined by the Secretary of the Treasury on a
semi-annual basis pursuant to Pub. L. 92-41, 85 Stat. 97.

 

IN WITNESS THEREFORE, THIS AMENDMENT IS MADE THIS ___ DAY OF SEPTEMBER, 2005

 

 